In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-203 CV

____________________


LARRY MICHAEL FRANCIS, Appellant


V.


TDCJ-CID PUBLICATION REVIEWER, ET AL., Appellees




On Appeal from the 278th District Court
Walker County, Texas

Trial Cause No. 24129 (1)




MEMORANDUM OPINION
 On May 8, 2008, we notified the parties that it appeared this court lacked jurisdiction
over the appeal.  The appellant, Larry Michael Francis, filed a response in which he
acknowledged that the appeal was from a case in the 278th District Court located in the
Tenth Court of Appeals District.  Francis requests that this appeal be dismissed, as he has
perfected appeal to the proper court.  The request is voluntarily made by the appellant prior
to any decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No other
party filed notice of appeal.  The appeal is dismissed.
	APPEAL DISMISSED.
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered June 26, 2008
Before McKeithen, C.J., Gaultney and Kreger, JJ.


1. The notice of appeal filed by Francis mentions Cause No. 103,629 out of the County
Court of Jefferson County at Law No. 1.  However, on examination of the lengthy notice of
appeal, it is apparent that Francis seeks to appeal only the judgment of the Walker County
District Court.